Case 1:20-cv-24721-UU Document 7-2 Entered on FLSD Docket 11/17/2020 Page 1 of 4




                       A T TA C H M E N T B
Case 1:20-cv-24721-UU Document 7-2 Entered on FLSD Docket 11/17/2020 Page 2 of 4




                              Curtis B .M iner
                         CO LSO N H ICK S E ID SO N
                         255 A lham bra C ircle,PH
                        CoralG ables,Florida 33134
                             Te1:(305)476-7400
                          E-m ail:curt@colson.com

 1.    Qualifications
      M r.M iner is a 1990 graduate ofY ale U niversity and a 1994 graduate
 from H arvard Law School. A fter clerking on the U .S.Court of Appeals for
 the N inth Circuit and w orking in private practice in N ew York City, M r.
 M iner joined the U.S.Attorney's Office in M iami,Florida and served as an
 A U SA from 1999-2004. During that tim e,M r.M iner tried over 20 cases and
 handled a num ber of high profile public corruption prosecutions. ln 2003,
 THE A MERICAN LAW YER nam ed him asone ofthe top young prosecutorsin the
 country.

       In 2004,M r.M iner joined the law firm of Colson H icks Eidson as a
 partner,w here he concentrates on a diverse practice of com plex com m ercial
 litigation. Am ong other accolades, M r. M iner has received the DAILY
 BUSINESS REVIEW 'S (tM ost Effective Law yers''aw ard tw ice;has been selected
 for inclusion in FLORIDA SUPER IaAW YERS, BEST LAW YERS IN AM ERICA,
 FLORIDA TREND'S dtluegalElite ''and in CORPORATE COUNSEL'S ttrl'op Law yers'''
 and has been identified by CHAMBERS USA GUIDE as a 'future litigation
 star.''' M r. M iner w as inducted into the lnternational A cadem y of Trial
 Law yers in 2017.

       A t Colson H icks Eidson,M r.M iner served as the lead counsel for the
 Receiver for M utualBenefits Corporation (M BC),a viaticalsettlem entPonzi
 schem e and one of the largest receiverships ever initiated in Florida by the
 SEC (SEC I?.M utualBenefits Corp.,etal.,Case No.04-60573-Civ-M oreno).
 The victim s ofthe M BC Ponzischem e had in the vicinity of$750 m illion in
 losses. The Receivership involved exceedingly com plex issues for the
 m anagem ent and liquidation of assets, w hich included a portfolio of
 insurance policies with over $1 billion in face value. The Receivership also
 undertook extensive asset recovery and litigation efforts- including against
 the form er principals,an outside accounting firm , an outside law firm , and
 num erous recipients of fraudulent transfers - that resulted in substantial
 recoveries for the estate. The assets pursued included hom es and horse
Case 1:20-cv-24721-UU Document 7-2 Entered on FLSD Docket 11/17/2020 Page 3 of 4




 farm s. Inform ation on the M BC receivership and its asset recovery successes
 can be found on the receivership w ebsite atw w w .m bcreceiver.com .

      M r. M iner has also served as special litigation counsel to the court-
 appointed receiver, M arty Steinberg of H unton & W illiam s LLP, in the
 Lancer receivership in this District, and assisted the Receiver in pursuing
 fraudulent conveyance actions againstforeign targets.

      M r.M iner has also served as a Court-appointed Receiver in the m atter
 ofFederalTrade Com m ission &.Prem ierPrecious M etals,Inc.,R ushm ore
 Consulting G roup,Inc.,etal.,Case N o.12-60504-Civ-Scola.Prem ier Precious
 M etals(PPM )was a telem arketing operation in which the defendants
 prom ised consum ers,m any ofw hom w ere senior citizens and retirees,that
 the consum ers could earn large profits quickly and safely by purchasing
 precious m etals,such as gold,silver,platinum and palladium . In fact,a
 substantialportion ofthe consum ers'investm ents w ere consum ed by
 exorbitantbrokerage,storage and other transaction fees. M r.M iner oversaw
 the rapid w ind-dow n ofPPM 'S operations and the closing ofcustom er
 accounts and return oftheir funds. The m atter hasbeen resolved w ith a
 consent order,and the distribution ofassets for the benefitofthe victim
 consum ers hasbeen com pleted. In the finalO rder approving the plan of
 distribution,the federalcourt m ade the follow ing statem ents: tdA s a final
 note in this m atter,the Court com m ends Curtis B .M iner for his w ork in this
 case.A cting as receiver,M iner w as able to recover 70% ofthe investors'
 losses- a surprising and im pressive am ountin these types ofcases.Equally
 as im pressive w as the fact thatM iner w as able to keep fees and costs
 strikingly low .This w as a significantfactor in ensuring the m axim um
 possible return to the victim ized investors.''

 2.    Nam es and Qualifications ofOther Key Persons
      lfthe size or com plexity ofthe receivership w arrants it,the law firm of
 Colson H icks Eidson has a deep pool of experience in Receivership m atters.
 Roberto M artinez served as the Receiver for M utual Benefits Corp.,w hich
 involved the collection and distribution ofover $120 m illion in recoveries for
 victim s. ln the past,m em bers ofthe firm have served as litigation counselto
 the court-appointed receiver in the Oil& G as receivership overseen by Judge
 H oeveler in this D istrict,and as lead class counselfor the investors w orking
 jointly with the court-appointed receiver in the Prem ium Sales receivership
 in this D istrict.
Case 1:20-cv-24721-UU Document 7-2 Entered on FLSD Docket 11/17/2020 Page 4 of 4




       If the Receivership requires the services of an accounting firm ,Colson
 H icks Eidson has relied in the past on the accountants at the firm of
 Berkow itz Pollack & Brandt,a firm w ith extensive experience in receivership
 m atters.

 3.    G eographic Lim itations

       Colson H icks Eidson is located in Coral G ables, Florida. W e handle
 cases throughout the U nited States and have recently served as counsel in
 m atters in Los A ngeles and San Francisco, California, N ew O rleans,
 Louisiana, Chicago, Illinois and N ew York, am ong other places. W e do not
 have any particular geographic lim itations. The firm has a num ber offluent
 Spanish-speaking law yers and paralegals.

       M r.M iner is a m em ber ofthe N ew York and Florida bars.

 4.    C ustom ary B illing R ate

       M r.M iner's custom ary billing rate in private com m ercial litigation is
 $700 per hour. ln previous Receivership m atters,M r. M iner has used a
 billing rate of$300 per hour with the ability to seek a (tresultsaccom plished''
 enhancem entat the conclusion ofthe m atter from the Court. The billing rate
 forseniorparalegalsatColson Hicks Eidson is$180 perhour.
